Exhibit 10.1




FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This First Amendment to Executive Employment Agreement (“Amendment”) is entered
into between SAExploration Holdings, Inc. (“Employer” or the “Company”), a
corporation incorporated under the laws of the State of Delaware and Ryan Abney
(“Executive”), an individual residing in Houston, Texas, is signed as of
November 10, 2016 ("Effective Date"). The Company and Executive may be referred
to herein individually as “Party” and collectively as the “Parties”.


WHEREAS, effective on August 3, 2016, the Company and the Executive entered into
an Executive Employment Agreement (the “Employment Agreement”); and


WHEREAS, the Parties desire to amend certain provisions of the Employment
Agreement;


NOW, THEREFORE, for and in consideration of this Amendment and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree to amend the terms of the Employment
Agreement as more particularly set forth below:


1.
The fourth recital and paragraph 2 of the Employment Agreement is hereby amended
as follows: Executive shall serve in the position of Vice President, Finance.
The remaining provisions of paragraph 2 remain unchanged.



2.
Paragraph 4(a) of the Employment Agreement is hereby amended in its entirety as
follows: “receive payment of the Executive’s annual base salary at the rate of
not less than US$215,000.00 a year (the “Base Salary”), less deductions required
by law, payable in accordance with the Employer’s standard payroll schedule, but
not less frequently than monthly; provided, that commencing with the Company’s
2017 fiscal year, the Executive’s Base Salary may be increased annually (but not
decreased without the written consent of the Executive) in the discretion of the
Board.”



3.
Except as provided in this Amendment, all terms used in this Amendment that are
not otherwise defined shall have the respective meanings ascribed to such terms
in the Employment Agreement.



4.
This Amendment embodies the entire agreement between the Company and the
Executive with respect to the amendment of the Employment Agreement. In the
event of any conflict or inconsistency between the provisions of the Employment
Agreement and this Amendment, the provisions of this Amendment shall control and
govern.



5.
Except as specifically modified and amended herein, all of the terms,
provisions, requirements and specifications contained in the Employment
Agreement remain in full force and effect. Except as otherwise expressly
provided herein, the Parties do not intend to, and the execution of this
Amendment shall not, in any manner impair the Employment Agreement, the purpose
of this Amendment being simply to amend and ratify the Employment Agreement, as
hereby amended and ratified, and to confirm and carry forward the Employment
Agreement, as hereby amended, in full force and effect.



6.
THIS AMENDMENT SHALL BE CONSTRUED AND GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE.









IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Amendment effective as of the Effective Date.




SAExploration Holdings, Inc.
Ryan Abney




 
By: /s/ Brent Whiteley
/s/ Ryan Abney
Name: Brent Whiteley
Printed Name: Ryan Abney
Title: CFO & General Counsel
Date: 11/10/2016
Date: 11/10/2016
 





